Citation Nr: 9907967	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-30 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of Improved Death Pension benefits in the 
amount of $3,499.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945; he died on August [redacted] 1971.  The appellant is 
his widow. 

This matter arises from a November 1996 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the St. Paul, Minnesota, Regional 
Office (RO).  Therein, it was held that the appellant had not 
timely applied for waiver of recovery of an overpayment of 
Improved Death Pension benefits in the amount of $3,499.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  Based upon the income and expenses reported by the 
appellant, she was awarded VA Improved Death Pension benefits 
in the amount of $155 monthly effective January 1, 1994, and 
$149 monthly effective January 1, 1995.  

2.  Based upon subsequent medical expense reports submitted 
by the appellant, the RO recomputed her pension entitlement 
and determined that her income was excessive for pension 
purposes as of January 1, 1994.  Her pension benefits were 
terminated retroactively effective that date, and an 
overpayment of $3,499 ensued. 

3.  By letter dated December 16, 1995, the appellant was 
informed of the pension overpayment of $3,499, of her right 
to request its waiver, and that such a request must be 
submitted within 180 days from the date of that notice.  

4.  The appellant's request for waiver of recovery of the 
overpayment at issue was first received by VA on September 
30, 1996.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of Improved Death Pension benefits in the amount 
of $3,499, was not timely received.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. § 1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant began receiving Improved Death Pension benefits 
on January 1, 1993.  Based upon the income and medical 
expenses that she reported, she was awarded pension at the 
monthly rate of $155 effective January 1, 1994; this rate was 
reduced to $149 effective January 1, 1995.  

During the latter part of 1995, the appellant reported less 
medical expenses for 1994 and 1995 than she had previously 
reported; the RO recomputed her countable income accordingly, 
and determined that it exceeded the maximum annual income 
limitation effective January 1, 1994.  The appellant's 
pension benefits then were terminated effective that date, 
and the overpayment now at issue was created as a result.  
The appellant was notified of the overpayment, of her right 
to request its waiver within 180 days, and of her other 
appellate rights by VA letter dated December 16, 1995.  

The appellant submitted a request for waiver of recovery of 
the overpayment at 

issue in September 1996; a date stamp indicates that it was 
received by VA on September 30th of that year.  The appellant 
contends that her various physical disabilities, to include 
loss of memory as a result of organic brain syndrome, 
prevented her from filing her request for waiver of recovery 
of the overpayment at issue within the 180-day time limit.  
She asks that the time limit be waived accordingly.  

An application for waiver of recovery of an overpayment of 
any monetary benefit will be considered only if received 
within 180 days following the date of notice of indebtedness 
by VA to the debtor.  The Secretary shall include in the 
notification to the payee a statement of the right of the 
payee to submit an application for waiver under this 
subsection and a description of the procedures for submitting 
the application.  See 38 U.S.C.A. § 5302(a).  In the instant 
case, the RO notified the appellant of the overpayment of 
Improved Death Pension benefits and of her right to request 
waiver of its recovery by letter dated December 16, 1995.  
Despite notice that she had only 180 days in which to submit 
her waiver request, the appellant waited until the following 
September to request a waiver.  Because this was more than 
180 days following notice to her of her right to request a 
waiver, her request was not timely filed.  This is so, 
notwithstanding the appellant's physical and mental 
infirmities.  In this regard, the appellant has, in effect, 
requested that equitable relief be granted; the Board does 
not have the authority to grant such relief.  Such authority 
is vested solely in the Secretary of Veterans Affairs.  See 
38 U.S.C.A. § 503 (West 1991).  


ORDER

Because the appellant's request for waiver of recovery of the 
overpayment of 

Improved Death Pension benefits in the amount of $3,499 was 
not timely submitted, the appeal is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

